Title: Thomas Jefferson to John Barnes, 28 June 1818
From: Jefferson, Thomas
To: Barnes, John


          
            Dear Sir
            Monticello
June 28. 18.
          
          I know not from whom or what quarter the inclosed letter to Wanscher comes, nor whether he is still living. I suppose it is from Germany, and invoke your charity to dispose of it according to circumstances. I do it with the more pleasure as it gives me new occasion to repeat to you the assurances of my constant friendship and respect.
          
            Th: Jefferson
          
        